Citation Nr: 1132461	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  10-18 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The case has since been transferred to Winston-Salem, North Carolina.

The Veteran appeared and testified at a personal hearing in April 2011 before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is contained in the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran concedes that he suffered a compression fracture of C5 and C7 in 1972, prior to his entrance into service.  He did not report this injury on his October 1974 entrance examination, and he was noted to have a normal spine upon evaluation.  He argues that in 1975 he was involved in a Jeep accident where his prior cervical spine injury was aggravated, and he seeks service connection based upon this aggravation. 

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(b) (2010).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 3.304(b) as then in effect was inconsistent with 38 U.S.C. § 1111 to the extent that it stated that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness for wartime service under section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Federal Circuit noted that the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  Id.

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

During his April 2011 hearing the Veteran stated that in 1972 he dove into shallow water and suffered a compression fracture of his C5 and C7.  He reported he was partially paralyzed following the accident, but that after a year of physical therapy he was able to play sports again.  He reported he fully recovered from this injury and joined the service in 1974.  Subsequently, in 1975, while driving a Jeep in service he hit a tree at a high rate of speed.  He could not seek medical treatment right away, but was able to seek treatment one month later when he was in Frankfurt, Germany.  

A July 1975 x-ray revealed a 40 percent compression of an old C5 fracture.  The Veteran reported no symptoms of his prior neck fracture until two months prior when he hit a tree with a Jeep, at which time he developed intermittent neck pain and paresthesia.  An impression of a sprain secondary to his Jeep crash was provided and he was put on a profile and given physical therapy.  He was initially placed on a profile for 30 days.  An additionally July 1975 service treatment record noted that the Veteran's "condition does not constitute a medical problem of significance to justify medical administrative action.  The physician further noted that his temporary profile should be allowed to expire.  He was placed on a temporary profile for 28 days.  His March 1976 discharge examination noted he had a normal spine evaluation.

A VA treatment record from March 2000 noted that the Veteran had a history of a seizure disorder following a motor vehicle accident which occurred in California in 1992.

The Veteran additionally testified that he was involved in a motor vehicle accident in 2004 where he was "t-boned" by a truck.  A deposition from physician G.V.H., III, M.D. regarding the Veteran's injuries both related to his initial 1972 cervical spine injury and his subsequent 2004 injuries is contained in the claims file.  Dr. G.V.H. described the 1972 injury as "significant."  He also found that the Veteran's spondylosis of C5-6 and C6-7 was not due to the 2004 accident.  He did find that the Veteran's subacute radiculopathy was due to the 2004 accident.

A March 2005 letter from Dr. G.V.H. noted that due to the Veteran's 1972 spinal cord injury, he cannot take a traumatic event like a normal person could, and that "although he was doing fine with it, whenever he got in the accident [2004], it caused some compression of the nerve root and caused his symptoms."

In February 2006, the Veteran sought non-service connected pension benefits, and provided the statement: "When I was 16-years old I broke my neck in a swimming accident.  I recovered from the broken neck and was fine for 30 years until on 10-18-04 I was T-boned (slammed) by a man in a 10-ton truck directly on the driver's side."  In a March 2006 statement, he noted that he was awaiting neck surgery following the 2004 accident and stated that he had lost feeling in his left arm subsequent to the accident.  He noted he worked construction in the Army and that he continued that work after he was discharged.  He stated he could no "longer work due to the [2004] wreck."

While seeking VA treatment in August 2006, the Veteran described his neck and left arm pain beginning in 2004, subsequent to a motor vehicle accident.  He described his 1972 initial spine injury, but stated he made a full recovery from that accident.  An August 2008 VA treatment record noted the Veteran's history of the initial 1972 accident, a re-injury in service and the motor vehicle accident in 2004, after which he developed neck pain.

During his April 2011 testimony the Veteran indicated that he had sought treatment for his cervical spine prior to the 2004 accident.  The claims file contains limited records prior to 2004, and on remand an attempt should be made to obtain additional records from 1976 to 2004.  The Board notes the 2000 VA treatment record indicated the Veteran was involved in another motor vehicle accident in 1992, for which there are no treatment records in the claims file.  An attempt should be made to obtain any records relevant to that accident as well.

The Veteran has not been provided with a VA nexus examination.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Here, the Veteran's initial spine injury was not noted upon entrance into service, although it was noted upon x-ray in 1975.  He then sustained an injury in 1975 and 2004.  He argues that the 1975 injury aggravated his 1972 injury.  Following attempts to secure additional treatment records between 1975 and 2004, the Veteran should be afforded a VA examination.  The VA examiner should address whether the Veteran entered service with a disability, whether that disability was aggravated during service, and, if so, should attempt to differentiate which cervical spine symptoms were present prior to the 2004 accident, and which were a result of the 2004 accident.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA that treated him for his claimed cervical spine disability, both prior to and following active service.  Of particular interest are any private or VA treatment records dated prior to 2004, including any treatment records from a 1992 motor vehicle accident.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After all available records and/or responses from each contacted entity are associated with the claims file, the Veteran should be afforded a VA spine examination, to be conducted by a physician.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Following examination of the Veteran and a review of the record, the examiner should express an opinion as to whether the Veteran's current cervical spine disability: (a) clearly and unmistakably pre-existed service; and, if so (b) whether the evidence clearly and unmistakably shows that this disability did not undergo an increase in severity (a permanent worsening) beyond natural progression, during service; or, if not pre-existing, (c) had its onset in or is otherwise medically related to the Veteran's service.  In rendering this opinion, the examiner should specifically consider and address the July 1975 in-service treatment reports from when the Veteran was involved in a Jeep accident.

If the examiner determines that the Veteran suffered aggravation of his cervical spine disability during service, then the examiner should address the Veteran's intervening 2004 motor vehicle accident.  If possible, the examiner should note if any of the Veteran's cervical spine symptoms/paresthesias are specifically attributable to the 2004 accident (See Deposition of Dr. G.V.H., III.  June 21, 2007).

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a report.  If any requested opinion cannot be given, the examiner should state the reason(s) why.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completion of the above and any additional development deemed necessary, the RO/AMC should readjudicate the claims.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

